Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 November 2019, 01 September 2020 and 06 January 2021 were filed and are being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  
-“a detection circuit” in line 15 should be changed to --the detection circuit--
-“a partial printing fluid short notification” in lines 17 and 18 should be changed to --the partial printing fluid short notification--
-“a processor” in line 18 should be changed to --the processor--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrobe et al (US 8,777,364).
Carrobe et al disclose the following claimed features:
Regarding claim 1, a partial printing fluid short detection system to detect a partial printing fluid short in a print head (Figures 1 and 2), the system comprising: a timing circuit (120) coupled to a print head (102) to detect a print gap (space) of the print head based on a print data provided by a print head controller; and a comparator (130) coupled to the timing circuit (120), wherein, in response to detection of the print gap by the timing circuit, the comparator (130) is to compare a measured current drawn by the print head to a threshold print head current value (Figure 1), and in response to the measured current drawn by the print head exceeding the threshold print head current value, the comparator (130) is to send a printing fluid short indication to a detection circuit (Figure 2, element 200) (Abstract).
Regarding claim 2, wherein the detection circuit (Figure 2, element 200) is to receive the printing fluid short indication from the comparator (130) and is to provide a printing fluid short notification to a processor (CPU), wherein the processor (CPU), in response to receiving the printing fluid short notification, is to send a command to the print head controller to power down the print head (via filter 114 as shown in Figure 1).
Regarding claim 3, wherein the timing circuit (120) is reset responsive to a signal derived from the print data, and the signal is indicative of firing of a nozzle on the print head (via moving filter 122 as shown in Figure 1).

Regarding claim 5, wherein the current measurement circuit is an ammeter (110).
Regarding claim 6, wherein the detection circuit comprises a printing fluid short checker coupled to the timing circuit (120) and the comparator (130), and wherein the printing fluid short checker receives an overcurrent signal from the comparator and outputs the printing fluid short indication to a processor (CPU).
Regarding claim 7, wherein to detect the print gap, the timing circuit (120) is to measure a gap (space) in receiving a predetermined value in the print data (Figure 1).
Regarding claim 8, wherein the predetermined value is indicative of a firing of a print nozzle on the print head (from “THRESHOLD” as shown in Figure 1).
Regarding claim 9, wherein the print data is associated with a drop count of the print nozzle (Figure 1).
Regarding claim 10, wherein the timing circuit comprises a watchdog timer Figure 2, timer 230).
Regarding claim 11, wherein the watchdog timer (230) is reset in response to any of the drop counts being incremented in a clock cycle (column 8, lines 46-59).
Regarding claim 12, wherein the timing circuit (120) detects the print gap (space) when the print head (102) is not printing for a predetermined amount of time.
Regarding claim 13, a method for partial printing fluid short detection (Figures 1 and 2) comprising: detecting a print gap (space); measuring (120) a current drawn by a print head (102) during the print gap; comparing (130) the measured current drawn by 
Regarding claim 14, further comprising isolating the print head (102) in response to the generating of the partial printing fluid short indication (Figure 3, STEP 350).
Regarding claim 15, a printer (Figures 1-3) comprising: a processor (CPU); a print head controller to receive print commands from the processor (CPU); a print head (102) comprising a plurality of nozzles, wherein the print head controller is to fire the plurality of nozzles based on the print commands; a partial printing fluid short detection system (100) comprising: a timing circuit (120) coupled to the print head to detect a print gap (space) of the print head based on a print data provided by a print head controller; and a comparator (130) coupled to the timing circuit (120) and to a detection circuit (110), wherein, in response to detection of the print gap by the timing circuit, the comparator (130) is to compare a measured current drawn by the print head (102) to a threshold print head current value (“THRESHOLD”), and in response to the measured current drawn by the print head exceeding the threshold print head current value, the comparator (130) is to send a partial printing fluid short indication to the detection circuit (Figure 2, element 200), wherein the detection circuit is to receive the partial printing fluid short indication from the comparator (130) and to provide the partial printing fluid short notification to the processor (CPU), wherein the processor, in response to receiving the partial printing fluid short notification, is to send a command to the print head controller to isolate the print head (Figure 3, STEP 350).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853